Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s election filed June 21, 2022.
Claim 1 is amended.
Claims 5, 16, 18, 22-23, and 25-26 are canceled.
Claims 1-4, 6-15, 17, 19-21, and 24 are being examined in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3, 7-9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gondar (US Patent No. 5,762,691) in view of Lucco et al. (US Patent No. 5,944,263, herein, Lucco).
Regarding claim 1, Gondar discloses a nozzle holder (26A, 30 – Figs. 2 and 2A) for affixing a hose (24) to a tool (MT), the nozzle holder comprising: 
an arcuate wall (See Fig. 2A below) having a first arcuate surface (inner surface of 32) engageable around the tool (Col. 6, lns 59-61, Fig. 2), and a second surface opposing the first arcuate surface (See Fig. 2A below); 
a protruding body (33 and portion of arcuate wall) that protrudes radially outwardly from the second surface relative to a longitudinal axis of the arcuate wall (See Fig. 2A below); and 
a concave recess that is formed in the protruding body and receives the hose (24), wherein the concave recess is angled inwardly toward the longitudinal axis of the arcuate wall (See Fig. 2A below).

    PNG
    media_image1.png
    324
    396
    media_image1.png
    Greyscale

Gondar, Fig. 2A
Gondar does not expressly disclose that the second surface opposing the first arcuate surface is a second arcuate surface.
It would have been an obvious matter of design choice to make the second surface of the arcuate wall of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Gondar does not expressly disclose that the hose is a spray nozzle and that the tool is a percussive tool.
Lucco teaches a spray nozzle (10, 16 – Fig. 1) affixed to a percussive tool (B). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the nozzle holder disclosed by Gondar so that the hose is a spray nozzle and that the tool is a percussive tool as taught by Lucco in order to reduce the amount of dust thrown up into the air created during operation (Lucco, Col. 4, lns 11-17).

Regarding claim 2, Gondar in view of Lucco teaches the nozzle holder as recited above, wherein the nozzle holder has a first end and a second end, the arcuate wall extends between the first end and the second end, and the protruding body is angled inwardly toward the longitudinal axis from the second end toward the first end (Gondar, Fig. 2A).

Regarding claim 3, Gondar in view of Lucco teaches the nozzle holder as recited above, wherein the protruding body has a radial wall located at the first end of the nozzle holder, an end surface opposite the radial wall at the second end of the nozzle holder, and a semi-cylindrical wall (wall of Gondar, 33) that extends axially between the radial wall and the end surface (See Gondar, Fig. 2A below).

    PNG
    media_image2.png
    373
    440
    media_image2.png
    Greyscale

Gondar, 2A

Regarding claim 7, Gondar in view of Lucco teaches the nozzle holder as recited above, wherein the nozzle holder is detachable from the percussive tool (Gondar, Col. 6, lns 47-50, Figs. 2-2A).

Regarding claim 8, Gondar in view of Lucco teaches the nozzle holder as recited above.
Gondar in view of Lucco does not expressly disclose that the nozzle holder is formed of a rubber polymer material or thermoplastic material.
Lucco does teach that “rubber grommets…may be installed at various elbows” (Col. 4, lns 52-55).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the nozzle holder taught by Gondar in view of Lucco so that it is formed of a rubber polymer material or thermoplastic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A rubber nozzle holder would further prevent and excess fluid from leaking onto the tool.

Regarding claim 9, Gondar in view of Lucco teaches the nozzle holder as recited above, further comprising a plurality of longitudinal slots (“respective spaced holes” – Lucco, Col. 5, lns 9-11) that extend parallel to the longitudinal axis and are configured to receive a fastener (Lucco, 84, 86 – Fig. 1) therethrough.
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the nozzle holder disclosed by Gondar with a plurality of longitudinal slots that extend parallel to the longitudinal axis and are configured to receive a fastener therethrough as taught by Lucco in order to further secure the nozzle holder to the tool.

Regarding claim 11, Gondar in view of Lucco teaches the nozzle holder as recited above, wherein the concave recess is angled between 0 degrees and 30 degrees (See Gondar, Fig. 2A above).

Claim 12-14, 17, 19-20, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucco et al. (US Patent No. 5,944,263, herein, Lucco) in view of Gondar (US Patent No. 5,762,691).
Regarding claim 12, Lucco discloses a spray dust suppression system (A - Figs. 1-4) for a percussive tool (B) having a first longitudinal axis (aligned with 96 in Fig. 3), the spray dust suppression system comprising: 
a nozzle holder body (54, 56) having an arcuate surface (60, 72, respectively) that engages around an exterior surface of the percussive tool (Col. 4, ln 65-Col. 5, ln 3), and a pocket (88) opposing the arcuate surface that receives a spray nozzle (10, 16); and 
at least one fastener (84, 86, 90) that is configured to both maintain engagement between the nozzle holder body and the exterior surface of the percussive tool, and retain the spray nozzle within the pocket (Col. 5, lns 9-26).
Lucco does not expressly disclose that the pocket is angled inwardly relative to a longitudinal axis of the arcuate surface.
Lucco does teach that the spray nozzle “can be rotated…in a desired direction, such as inwardly” (Col. 5, lns 36-40).
Gondar teaches a pocket (33) angled inwardly relative to a longitudinal axis of the arcuate surface (32) (Fig. 2A).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the spray dust suppression system disclosed by Lucco so that the pocket is angled inwardly relative to a longitudinal axis of the arcuate surface as taught by Gondar in order to permanently fix the spray nozzle in the desired direction, allowing a more linear flow through the nozzle. 

Regarding claim 13, Lucco in view of Gondar teaches the spray dust suppression system as recited above, wherein the pocket has a concave recess that opens in a direction opposing the arcuate surface (portion of Lucco, 88 opposing screw 90).

Regarding claim 14, Lucco in view of Gondar teaches the spray dust suppression system as recited above, wherein the nozzle holder body and the at least one fastener are detachable from the percussive tool (via Lucco, 84 and 86).

Regarding claim 17, Lucco in view of Gondar teaches the spray dust suppression system as recited above in combination with the spray nozzle, the spray nozzle being configured to spray a cone-shaped stream of fluid (Lucco, 98), wherein the spray nozzle is press-fitted in the pocket (Lucco, Fig. 1).

Regarding claim 19, Lucco in view of Gondar teaches the spray dust suppression system as recited above, wherein the nozzle holder body has a radial wall at an end of the pocket and an open end opposite the radial wall, and the spray nozzle has a radial surface that engages against the radial wall in the longitudinal direction (See Lucco, Fig. 1 below).

    PNG
    media_image3.png
    359
    452
    media_image3.png
    Greyscale

Lucco, Fig. 1

Regarding claim 20, Lucco in view of Gondar teaches the spray dust suppression system as recited above, further comprising: a ring member (Lucco, 20) arranged adjacent the spray nozzle and opposite the radial surface of the spray nozzle, the ring member engaging against the nozzle holder body in the longitudinal direction; and a hose (Lucco, 48) connected to the spray nozzle.

Regarding claim 24, Lucco in view of Gondar teaches the spray dust suppression system as recited above, wherein the concave recess is angled between 0 degrees and 30 degrees (Gondar, Fig. 2A).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the spray dust suppression system disclosed by Lucco so that the pocket is angled inwardly relative to a longitudinal axis of the arcuate surface as taught by Gondar in order to permanently fix the spray nozzle in the desired direction, allowing a more linear flow through the nozzle. 
Lucco in view of Gondar does not expressly disclose that the nozzle holder is formed of a rubber polymer material or thermoplastic material.
Lucco does teach that “rubber grommets…may be installed at various elbows” (Col. 4, lns 52-55).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the nozzle holder taught by Lucco in view of Gondar so that it is formed of a rubber polymer material or thermoplastic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A rubber nozzle holder would further prevent and excess fluid from leaking onto the tool.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucco et al. (US Patent No. 5,944,263, herein, Lucco) in view of Gondar (US Patent No. 5,762,691) and further in view of Kasuya et al. (US Pub. No. 2011/0008117, herein, Kasuay).
Regarding claim 15, Lucco in view of Gondar teaches the spray dust suppression system as recited above, wherein the nozzle holder body defines a plurality of slots (“respective spaced holes” – Lucco, Col. 5, lns 9-11) through which the fastener is received, wherein the plurality of slots includes a first slot arranged adjacent a first side of the pocket and a second slot arranged adjacent a second side of the pocket opposite the first side (at holes 86 in Lucco, Fig. 1).
Lucco in view of Gondar does not expressly disclose that the at least one fastener is a strap, and wherein when assembled, the strap extends over the pocket.
Kasuya teaches that at least one fastener is a strap (277 – Fig. 1, Para [0047]).
Therefore, it would 13-15, 17, 19-20, and 24
modify the at least one fastener taught by Lucco in view of Gondar is a strap, and wherein when assembled, the strap extends over the pocket as taught by Kasuya in order to further secure the nozzle to the nozzle holder.
Examiner interprets the strap taught by Kasuya to extend over the pocket when assembled because it will wrap around either side of the pocket in the area corresponding to the fasteners (86) disclosed by Lucco. 

Allowable Subject Matter
Claims 4, 6, 10, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
	
Response to Arguments
Applicant’s arguments, see Pages 6-11, filed June 21, 2022, with respect to the rejection(s) of claim(s) 1-3, 7-9 and 11 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied reference. Examiner interprets the combination of Gondar in view of Lucco to teach the claimed invention. Specifically, examiner interprets that it would have been an obvious matter of design choice to make the second surface of the arcuate wall an second arcuate surface since, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Applicant's arguments with respect to the rejection(s) of claim(s) 12-15, 17, 19-20, and 24 under 35 U.S.C. 103 filed June 21, 2022 have been fully considered but they are not persuasive. 
In regards to applicant’s argument that
“Essentially, Lucco and Gondar employ separate and incompatible solutions to direct the spray. Gondar employs an angular orientation of the nozzle holder, whereas Lucco employs a straight surface nozzle holder with the spray angle being set by manipulating the spray tip orientation within the end fitting 14. Accordingly, one of ordinary skill in the art would not modify Lucco based on Gondar in the manner asserted by the Examiner, as the two solutions are incompatible in connection with the additional features of the fastening engagement of Lucco element 72 in relation to the analogous fastening features recited in independent claim 12.”
This is not persuasive for the following reasons:
Examiner interprets that it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the nozzle holder disclosed by Lucco so that it would be angled inwardly as taught by Gondar since the orientation of the nozzle in both references ends up in an orientation that is angled inwardly (See Lucco, Fig. 3 and Gondar, Fig. 2). Examiner interprets the combination would result in the nozzle of Lucco being angled inwardly at a higher location (at 88), rather than at the end of the nozzle. Therefore, the rejection as recited above is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744. The examiner can normally be reached M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




June 30, 2022
/CHELSEA E STINSON/           Primary Examiner, Art Unit 3731